            Case 1:19-cv-03378-KHP Document 50 Filed 02/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     02/23/2021
                                                                  :
GERARDO PERDOMO,                                                  :
                                                                  :
                                                 Plaintiff,       :             19-CV-3378 (KHP)
                                                                  :
                             -against-                            :                 ORDER
                                                                  :
UNITED STATES OF AMERICA,                                         :
                                                                  :
                                                 Defendant. :
                                                                  :
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         In light of the parties’ representation that they have settled this matter it is hereby

ordered that all pretrial and discovery deadlines are vacated sine die. It is further ordered that

this action will be dismissed without costs (including attorneys’ fees) to either party on

Thursday, March 25, 2021 unless before that date one or more of the parties files a letter with

the Court requesting that the action not be dismissed and stating the reasons why the Court

should retain jurisdiction over this action in light of the parties’ settlement. To be clear, any

request that the action not be dismissed must be filed on or before Thursday, March 25, 2021,

any request filed thereafter may be denied solely on that basis.

SO ORDERED.

Dated: New York, New York
       February 23, 2021


                                                          ________________________________
                                                          KATHARINE H. PARKER
                                                          United States Magistrate Judge
